DETAILED ACTION
	This office action is in response to the RCE on 1/28/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2013/0183837) in view of Fukuyo et al. (US 2004/0002199).
Regarding claims 1 and 18, Arai et al. teaches (Figures 1A - 1B, also Paragraph 0026) a method of manufacturing a light emitting element, the method comprising:
providing a wafer that comprises: 
a substrate 140 that is made of sapphire (also Paragraph 0019) and that has having a first main surface and a second main surface, 
a dielectric multilayer film 130 on the first main surface, and a semiconductor structure 150 on the second main surface; 
focusing laser light 110 onto an inner portion of the substrate from a first main surface side of the substrate 140, to simultaneously form modified regions 190 in the substrate 140 and remove a portion of the dielectric multilayer film 130 (please see end of Paragraph 0026, where in “some implementations all or a portion of the DBR dielectric layers in the beam path may be removed); and 
cleaving the wafer at a portion where the modified region is formed to obtain a plurality of light emitting elements (at least Paragraph 0017).
Arai et al. does not appear to teach that the step of focusing laser light comprises: scanning the wafer with the laser light in a first direction that is parallel to an a-axis of the substrate, to form a plurality of first modified regions along the first direction; and scanning the wafer with the laser light in a second direction that is parallel to an m-axis of the substrate, to form a plurality of second modified regions along the second direction, wherein, in a thickness direction of the substrate, (i) a distance between the first modified regions and the first main 
Fukuyo et al. (US 2004/0002199) teaches (Figure 100 and Paragraphs 0505 - 0507) wherein a step of focusing a laser light comprises: scanning a wafer 1 with the laser light in a first direction that is parallel to an a-axis (y-axis) of the substrate, to form a plurality of first modified regions 9 along the first direction; and scanning the wafer 1 with the laser light in a second direction that is parallel to an m-axis (x-axis) of the substrate, to form a plurality of second modified regions 9 along the second direction, wherein, in a thickness direction of the substrate (see specifically Paragraph 0505), (i) a distance between the first modified regions and the first main surface is smaller than (ii) a distance between the second modified regions and the first main surface.  
Firstly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Arai et al. such that the step of focusing laser light comprises scanning the wafer with the laser light in a first direction that is parallel to an a-axis of the substrate, to form a plurality of first modified regions along the first direction; and scanning the wafer with the laser light in a second direction that is parallel to an m-axis of the substrate, to form a plurality of second modified regions along the second direction, in the manner as taught by Fukuyo et al. since doing so allows one to separate individual devices which were formed in matrix form.
Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Arai et al. such that in a thickness direction of the substrate, (i) a distance between the first modified regions and the first main surface is smaller than (ii) a distance between the second modified regions and the first 
Arai et al. teaches that cracks form due to the step of focusing laser light onto the inner portion of the substrate (see Paragraph 0020), but does not teach that a crack extends from the modified regions so as to reach a region of the first main surface from which the portion of the dielectric multilayer film is removed and also to a region of the second main surface opposite the region of the first main surface.  Fukuyo et al. shows (Figure 10) that after focusing laser light, a crack 9 extends from the modified region so as to reach a region of a first main surface to a second main surface (also Paragraph 0252).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Arai et al. such that a crack extends from the modified regions so as to reach a region of the first main surface to the second main surface opposite the region of the first main surface in the manner as taught by Fukuyo et al. since doing so may ease the cleaving step.
Regarding claim 6, Arai et al. does not specifically state the width of the removed portion of the dielectric multilayer film, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a width of 8 - 10 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 10, Arai et al. teaches the removal of the dielectric multilayer film and forming a modified region, however, does not indicate the peak power.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a peak power of the laser light in a range of 7.0 MW to 15.0 MW, since it has In re Boesch, 205 USPQ 215, 1980).
Regarding claim 17, Arai et al. teaches that in the step of focusing laser light, the dielectric multilayer film 130 is removed so as to expose the first main surface from the dielectric multilayer film (Paragraph 0026 teaches removing all of the DBR dielectric layers, thus exposing the first main surface).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2013/0183837) in view of Fukuyo et al. (US 2004/0002199) as applied to claim 1 above, and further in view of Huang et al. (US 2012/0050694).
Regarding claim 14, Arai et al. teaches a multilayer DBR film 130 but does not indicate which materials are used.  Huang et al. teaches (Paragraph 0031) that a DBR multilayer film can include Nb2O5/SiO2 multilayer or a TiO2/SiO2 multilayer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one of the multilayers as taught by Huang et al. for the DBR film 130 of Arai et al. since doing so would provide reflective properties wanted for a DBR film.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments for all other claims depend on the arguments with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813